DETAILED ACTION
Applicant’s reply filed on February 7, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Referring to Claim 19, the limitation “the layer” lacks antecedent basis. It is not clear the layer defines which layer.
	
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.


Claims 1-5,10-11, 20-21  rejected under  U.S.C. 103 as being unpatentable over Castellani et al. (US6410651, hereinafter Castellani) in view of Gahleitner et al.  (US20080093104A1, hereinafter Gahleitner).

Referring to claim 1, Castellani discloses a direct current (DC) power cable (1 in fig. 1; and abstract) comprising 
a conductor (11) surrounded by at least an inner semiconductive layer (12, paragraph 0040 states, “electrical cable 10 comprises a conductor 11; an inner layer 12 with semiconductive properties; an intermediate layer 13 with insulating properties; an outer layer 14 with semiconductive properties; a screen 15; and an outer sheath 16.”),
an insulation layer (13) and 
an outer semiconductive layer (14), in that order, in that order, 
Castellani fails to disclose power cable but not DC power cable; and 
At least one of the inner semi conductive layer, insulating layer, the outer conductive layer consist of a polymer composition comprising: at least 80wt% of a first polyolefin selected from the group consisting of a propylene homopolymer, a random copolymer of propylene with one or more comonomer(s),  and a heterophasic copolymer of propylene with one or more comonomer(s); (b) optionally a second polyolefin which is  a linear low density polyethylene or low density polyethylene, 
Wherein the first polyolefin (a) and, optionally, the second polyolefin (b), when present, are the only polymer composition

Gahleitner discloses a direct current (DC) power cable (1 in fig. 1; and abstract) comprising a conductor surrounded by at least an inner semiconductive layer, an insulation layer  and an outer semiconductive layer (paragraph 0048 states, “For medium and high voltage applications it shall preferably consist of one conductor, one inner semiconductive layer, one insulation layer and one outer semiconductive layer, optionally covered by an additionally jacketing layer”), 
wherein at least one layer of  comprising:
(a) at least 80wt% of a first polyolefin selected from the group consisting of a propylene homopolymer, a random copolymer of propylene with one or more comonomer(s),  and a heterophasic copolymer of propylene with one or more comonomer(s).
(b) optionally a second polyolefin which is  a linear low density polyethylene or low density polyethylene, 
Wherein the first polyolefin (a) and, optionally, the second polyolefin (b), when present, are the only polymer composition (see paragraph 0022-0026 and see paragraph 0033-0034 and paragraph 0037  in which having 80wt% of a propylene is homopolymer, random, or heterophasic, while optional  low density polyethylene).

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the power cable of Castellani to have atleast one layer made of material as taught by  as  power cable as DC current power in order to supply power to devices which uses DC power.

It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the power cable of Castellani to have  power cable as DC current power cable in order to supply power to devices which uses DC power.


Referring to claim 2, Castellani in view of Gahleitner disclose the direct current (DC) power cable according to claim 1, wherein the inner semiconductive layer comprises a first semiconductive composition, the insulation layer comprises the polymer  composition, and the outer semiconductive layer comprises a second semiconductive composition (see all of the insulating and semiconductive layers 12, 13, and 14 of Castellani comprise a polymer mixture as defined above as non-crosslinked base polymer material in  rejection of claim 1 above).

Referring to claim 3, Castellani in view of Gahleitner disclose the direct current (DC) power cable according to claim 1, wherein the outer semiconductive layer comprises a non-cross-linked second semiconductive composition and the inner semiconductive layer comprises a no-crosslinked first semiconductive composition (see all of semiconductive layers 12, and 14 in column 7, lines 55-65 of Castellani states, “At least one of the layers 12, …and 14, ….polypropylene as non-crosslinked base polymer material, mixed with a copolymer of ethylene with at least one alpha-olefin, …..all of the semiconductive layers 12, and 14 comprise a polymer mixture as defined above as non-crosslinked base polymer material”).

Referring to claim 4, Castellani in view of Gahleitner disclose the direct current (DC) power cable according to claim 1, wherein the polymer composition has an electrical conductivity of 0.05 to 40fs/m when measured according to DC conductivity method as described under "Determination Methods” ( by having claimed material, conductivity of insulated layer 13 having equivalent).

Referring to claim 5, Castellani in view of Gahleitner disclose the direct current (DC) power cable according to claim 1, wherein the polymer composition has an electrical conductivity of 0.05 to 40fs/m when measured according to DC conductivity method as described under "Determination Methods” ( by having claimed material, conductivity of insulated layer  having equivalent).

Referring to claim 10, Castellani in view of Gahleitner disclose the direct current (DC) power cable according to claim 1, The direct current (DC) power cable according to claim 1, wherein the optional second polyolefin (b) is present and is a saturated  or unsaturated LDPE homopolymer  (see rejection of claim 1).

Referring to claim 20, Castellani in view of Gahleitner disclose The direct current (DC) power cable according to claim 1, wherein the polyolefin (a) is a propylene homopolymer (see Table II and III of Gahleitner rejection of claim 1).

Referring to claim 21, Castellani in view of Gahleitner disclose the direct current (DC) power cable according to claim 1, wherein the polyolefin (a) is a random-heterophasic copolymer comprising a matrix phase and an elastomeric phase, the matrix phase comprising a propylene homopolymer or a propylene copolymer, and the elastomeric phase comprising a propylene copolymer (see rejection of claim 1 and see claim 1).


Claims 13 and 18 are rejected under  U.S.C. 103 as being unpatentable over Castellani in view of Eaton et al. (US20100101823, hereinafter Eaton).

Referring to claim 13, Castellani discloses the direct current (DC) power cable according to claim 13, but fails to disclose wherein the polymer composition comprises peroxide.
Eaton discloses wherein the polymer composition comprises peroxide (paragraph 0065 of Eaton states, dicumyl peroxide…..in amounts of about 0.1 to 5 wt % based on the weight of the composition.”).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the power cable of Castellani to have peroxide as taught by Eaton because It is commonly known that peroxide are used in the synthesis and modification of polymers or curing agent.

Referring to claim 18, Castellani in view of Eaton disclose the direct current (DC) power cable according to claim 13, wherein the polymer composition comprises up to 30 mmol -O-0-/kg polymer composition (see percentage amount of peroxide in claim 13 covers this range).

Response to Arguments
Applicant’s arguments with respect to claim(s)  1-5, 10-11, 13, 19-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PARESH PAGHADAL/Primary Examiner, Art Unit 2847